Exhibit 10.9

 

[g40743lai001.jpg]

 

To:

David Wardlaw

 

 

Date:

February 9, 2009

 

 

Re:

Notice and Acknowledgement Regarding Redomestication of Foster Wheeler Ltd.

 

NOTICE

 

We are sending you this Notice and Acknowledgement on behalf of Foster Wheeler
Ltd. and Foster Wheeler Energy Limited because you are a party to an employment
agreement with Foster Wheeler Energy Limited that contains certain references to
Foster Wheeler Ltd.  You also have received one or more equity awards pertaining
to shares of Foster Wheeler Ltd. common stock which include provisions regarding
a change of control of Foster Wheeler Ltd.

 

On December 9, 2008, the Board of Directors of Foster Wheeler Ltd. voted to
approve a “redomestication” transaction (“Redomestication”) consisting of
several steps pursuant to which Foster Wheeler Ltd. would become a wholly-owned
subsidiary of a new parent corporation organized under Swiss law (Foster Wheeler
AG), which parent would be formed by Foster Wheeler Ltd. and owned by the
shareholders of Foster Wheeler Ltd. proportionately to the interests they held
in Foster Wheeler Ltd. immediately prior to the Redomestication.  As a result of
the Redomestication, shares of Foster Wheeler Ltd. will cease to be listed on
NASDAQ and instead Foster Wheeler AG shares will be listed on NASDAQ.  For more
details about the Redomestication, please refer to the proxy statement filed
with the Securities and Exchange Commission on December 19, 2008, as the same
may be amended (the “Proxy”).

 

We hereby advise you that the Redomestication will not constitute a change of
control under your employment agreement or any equity awards that may have been
granted to you.  Foster Wheeler AG is assuming Foster Wheeler Ltd.’s equity
compensation plans and arrangements and any equity awards that have been granted
to you under those plans and arrangements.  The terms of any equity awards
granted under Foster Wheeler Ltd.’s or Foster Wheeler Inc.’s equity compensation
plans and arrangements will remain in full force and effect according to their
terms, except that wherever there is a reference to Foster Wheeler Ltd.
(including in any change of control provision) such reference instead will be
deemed to refer to Foster Wheeler AG, and any equity awards that are to be
settled in Foster Wheeler Ltd. shares will instead be settled in Foster Wheeler
AG shares.

 

In addition, following the Redomestication, the following clarifications
regarding your employment agreement shall apply:

 

1.               All references to grants of equity shall be to equity of Foster
Wheeler AG.  The adjustment of equity awards (e.g. number of shares and exercise
price, if any) for the Redomestication shall be consistent with the adjustment
for holders of common stock of Foster Wheeler Ltd. as described in the Proxy.

 

2.               All references to the “Company” in any Change of Control
provisions shall be to Foster Wheeler AG.

 

--------------------------------------------------------------------------------


 

3.               To the degree salary, bonus, and equity awards were subject to
review and approval by Foster Wheeler Ltd.’s Board of Directors and/or the
Compensation Committee of that board they will be so subject to review and
approval by Foster Wheeler AG’s Board of Directors and/or the Compensation
Committee of that board.

 

4.               For the avoidance of doubt, you will not have an employment
relationship with Foster Wheeler AG.

 

To acknowledge your understanding of the Redomestication and its effect on your
employment agreement and any equity awards that may have been granted to you,
please sign and return copies of this Notice and Acknowledgment, at your
earliest convenience and by no later than March 1, 2009, to Francis Bird.  The
changes described above are effective upon the completion of the
Redomestication.

 

A second copy of this Notice and Acknowledgement is enclosed for your files. 
You should keep it in a secure place.  If you have any questions regarding this
matter, please contact us.

 

 

 

FOSTER WHEELER LTD.

 

 

 

 

 

Peter J. Ganz

 

Exec. Vice President, General Counsel & Secretary

 

 

 

 

 

FOSTER WHEELER ENERGY LTD.

 

 

 

 

 

Francis Bird

 

HR Director

 

ACKNOWLEDGMENT

 

I have read the above Notice regarding the Redomestication and related matters,
and hereby acknowledge and agree to its terms.

 

 

 

Printed Name

 

 

 

 

 

Signature

 

 

 

 

 

Date

 

 

2

--------------------------------------------------------------------------------